Citation Nr: 1339483	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  13-24 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a compensable evaluation for minimal hyperemia of the eyes (previously diagnosed as conjunctivitis, chronic, bilaterally). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1951 to March 1953. 

This matter comes before the Board of Veteran's Appeals (Board) from a May 2011 rating decision by the Department of Veterans Affairs, Regional Office located in New Orleans, Louisiana (RO), which denied the benefits sought on appeal. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As the claims file reflects that additional evidence remains outstanding and additional medical evidence is needed, the Veteran's appeal must be remanded in accordance with the duty to assist.

The Veteran is seeks a compensable rating for his service-connected minimal hyperemia in the eyes (previously diagnosed as conjunctivitis).  The Veteran's eye disability is currently rated under Diagnostic Codes 6099-6018.  Under Diagnostic Code 6018, a 10 percent rating is warranted for active chronic conjunctivitis (with objective findings, such as red, thick conjunctivae, mucous secretion, etc.).  Inactive conjunctivitis is to be rated on the basis of residuals, such as visual impairment and disfigurement (referencing Diagnostic Code 7800).  See 38 C.F.R. § 4.79, Diagnostic Code 6018 (2013).

The Veteran was afforded a VA visual disorders examination in May 2011.  The VA examiner noted that the Veteran's conjunctiva was normal.  The examination report also reflects diagnoses of cataracts and glaucoma.  Although the examiner opined that the cataracts and glaucoma were not related to the Veteran's military service, the record does not distinguish between the symptomatology attributable to the Veteran's minimal hyperemia (previously diagnosed as bilateral conjunctivitis) and any nonservice-connected disorder resulting in visual impairment.  In particular, the Veteran describes his visual impairment as manifested by light sensitivity, blurred vision, watering eyes, itchy eyes, floaters, and flashes of light.  It was noted that his visual acuity, corrected with glasses, was 20/100 in the right eye and 20/400 in the left eye. 

The Board is precluded from differentiating between symptomatology attributed to service-connected disability and non service-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  For this reason, the case must be remanded for another VA examination in order to evaluate the severity of the Veteran's service-connected disability and to obtain a medical opinion which differentiates between service-connected and non-service connected pathology and symptomatology, to the extent possible.

The May 2011 VA examination report also contains insufficient evidence for determining whether the Veteran has visual field impairment.  The May 2011 VA examiner noted findings of confrontation as peripherally constricted, but no Goldmann charts accompanied this examination report. 

Moreover, the Board acknowledges the Veteran's contentions that the VA examiner incorrectly noted that he had a family history of cataracts, and he feels that his in-service eye injury has led to his development of glaucoma.  On remand, the VA examiner should consider the Veteran's reported history in providing medical opinion on the etiology of any diagnosed eye disorder. 


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. The RO should take appropriate steps to contact the Veteran and request that he provide information referable to all VA and non-VA treatment he has received for issues remaining on appeal since June 2011. 

After securing any necessary authorization for release of information, the RO should obtain copies of any outstanding records from any identified health care provider.

2. VA should schedule the Veteran for an appropriate VA examination to determine the current severity of the service-connected minimal hyperemia of the eyes, previously diagnosed as conjunctivitis.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  

All indicated studies, including complete visual field analysis, should be performed and incorporated into the examination report.

All pertinent pathology associated with this service-connected disability should be noted in the examination report.  In particular, the examiner should attempt to identify any residuals of the Veteran's bilateral eye disability. 

The VA examiner should provide a medical opinion on whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed eye disorder, other than minimal hyperemia of the eyes (previously diagnosed as conjunctivitis) is related to the Veteran's period of service, to include in-service eye injury, or proximately caused or aggravated by the Veteran's service-connected minimal hyperemia of the eyes (previously diagnosed as conjunctivitis).

Then, the examiner should distinguish, to the extent possible, any visual impairment or disfigurement which is attributable to the service-connected minimal hyperemia of the eyes, previously diagnosed as conjunctivitis from that due to other diagnosed eye disorders. 

A complete rationale for all opinions must be provided.  

3. After completing all indicated development, the RO should readjudicate the issues remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be provided with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



